Title: From George Washington to Alexander Scammell, 12 June 1781
From: Washington, George
To: Scammell, Alexander


                        
                            Dear Sir
                            Head Quarters New Windsor 12th June 1781
                        
                        I recd your favr of the 8: Inst by Colonel Reade. Before I can give any opinion upon the propriety of his
                            claim to the Rank of full Colonel, I must be informed by what means his present Commission came to be dated on the 5th of
                            March 1778, as Colo. Hale, to whom he succeeded, did not die till long after—I never heard that Colo. Hale had been
                            displaced at any time previous to his death, consequently I cannot understand how the Vacancy on the 5. of March
                            happened. I am Dear Sir Yr most obt Servt

                    